Citation Nr: 0940476	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO denied 
service connection for breathing and lung problems as a 
result of asbestos exposure.  In October 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2007.

The Board notes that the Veteran also filed a NOD in October 
2005 with the RO's denial of his application to reopen his 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  The SOC in December 2006 addressed 
this issue.  However, on his February 2007 substantive 
appeal, the Veteran specifically indicated that he only 
wished to appeal the matter of service connection for 
asbestos-related lung disease.  As such, that is the only 
issue now on appeal, as reflected on the title page.

In June 2009, the Veteran and M.H. testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.

The Veteran has stated that he worked in the Navy on two 
different ships as a machinery repairman.  He indicated that 
asbestos was present in all compartments of these ships.  He 
repaired props and packed asbestos.  He was constantly 
exposed.  He was not provided with a mask to wear during this 
work.  The Veteran also admitted to post-service exposure to 
asbestos, when he worked as a mechanic, and a ten-year 
history as a cigarette smoker.

The Veteran's separation document (DD Form 214) lists his 
specialty number and title as "MR-0000" and his related 
civilian occupation as machinist.  A June 2001 letter from an 
attorney to the Veteran indicates that a specialist reviewed 
his x-ray and determined that he had asbestos-related 
disease.  Numerous private and VA treatment records dated 
beginning in 2001 show the Veteran was treated for asthma and 
chronic obstructive pulmonary disease (COPD).  A December 
2001 private record shows the Veteran had been diagnosed with 
asbestosis.  He had a thirty-year history of asbestos 
exposure as a pipe welder.  A separate December 2001 private 
record shows the Veteran had no findings characteristic of 
asbestos-related chest abnormality.  The June 2009 VA x-ray 
report indicates that there was a nonspecific area of 
increased density and that a chest CT was recommended, as a 
mass could not be excluded.

This evidence shows the Veteran had probable asbestos 
exposure in service, and current diagnoses of lung disease, 
to include COPD.  Some documents also indicate the Veteran 
has asbestos-related lung disease.  However, the record 
includes no actual opinion addressing the medical 
relationship, if any, between current lung disease and 
service.  Under these circumstances, the Board finds that a 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claim for service connection.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination pulmonary/respiratory examination, by an 
appropriate physician, at a VA medical facility.  The Veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause, may result in denial of the 
claim for service connection for asbestos-related lung 
disease (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the Board notes that the Veteran reported during the 
June 2009 hearing that he has been treated for his lung 
disease at the VA facility in Roseburg, Oregon, and the VA 
domiciliary in White City, Oregon.  While the claims file 
currently includes private medical records and VA outpatient 
records dated through June 2005, the Veteran submitted, 
during his June 2009 hearing, VA records dated in June 2009 
that show the Veteran underwent a chest x-ray showing an area 
of increased density in his lungs and a recommendation that a 
chest CT should be conducted.  The Veteran indicated that 
other records, dated since June 2005, are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for the Veteran, from the VA facilities 
in Roseburg and White City, since June 2005, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period). 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the above-
referenced VA facilities in Roseburg and 
White City all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's lung disease, from June 2005 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA pulmonary examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current lung disease(s) suffered by the 
Veteran.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disability had its onset in or is 
medically related to service, to include 
as a result of probable asbestos exposure 
therein.  In rendering the requested 
opinion, the physician should specifically 
consider the in- and post-service 
treatment records, as well as the 
Veteran's contentions.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

